Citation Nr: 9908538	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-05 692	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
recurrent stroke with dysphagia and congestive heart failure.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran suffered additional disability in September 1996 as 
the result of VA medical treatment. .


CONCLUSION OF LAW

The claim for compensation for recurrent stroke with 
dysphagia and congestive heart failure under the provisions 
of 38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA and private treatment records dated from December 1985 to 
July 1994 show that the veteran was initially hospitalized at 
a VA medical center in November 1985 for treatment of an 
acute inferior myocardial infarction.  The veteran underwent 
a triple coronary artery bypass graft in December 1990.  A 
November 1991 VA discharge summary shows that the veteran was 
treated for a cerebrovascular accident with left hemiplegia 
and mild dysarthria.  It was also noted at that time that the 
veteran had arteriosclerotic cardiovascular disease.  

The September 5, 1996, VA treatment record shows that the 
veteran was seen for complaints of generalized weakness and 
chest congestion of several days' duration.  His wife 
indicated that he had been very confused the previous day and 
had acted extremely tired.  He had been incontinent of urine 
that morning.  The examiner noted the veteran's history of 
cerebral vascular accidents and that he frequently choked on 
food.  The veteran denied chills or chest pain at the time of 
the examination but was uncertain whether he had a fever.  
The examiner found that the veteran was alert, cooperative 
and in no acute distress.  There were crackles in the base of 
his right lung.  The veteran had no heart murmur or gallop.  
Moreover, an electrocardiogram (EKG) indicated that there 
were no sinus tachycardia changes.  A chest X-ray study was 
also negative.  A neurological evaluation indicated no new 
deficits although the veteran did have slight left-sided 
weakness that had been previously noted.  The veteran was 
assessed with a probable viral syndrome at that time, with 
questionable bronchitis and questionable urinary tract 
infection.  He was placed on Amoxicillin and was to follow-up 
if he was no better in 48 hours.

A September 7, 1996, VA treatment record notes that the 
veteran had been put on Amoxicillin two days previously after 
lab and chest X-ray studies were done, but that he had had no 
improvement.  He indicated that his condition was worse.  He 
had wheezes in his lungs and was vomiting while coughing and 
as a result of phlegm.  His coughing had increased with the 
production of whitish sputum.  He denied any fever or chills.  
His white blood cell count was slightly increased and he had 
some shortness of breath.  He was comfortable at the time of 
the examination with good oxygen saturation of 96 percent.  
An examination of his lungs revealed bilateral coarse sounds.  
His heart had regular rate and rhythm.  The veteran was given 
a nebulizer treatment and at the time of discharge his 
respiration was quiet and non-labored.  He was sent home with 
an inhaler.

That evening the veteran was admitted to the Sioux Valley 
Hospital with complaints of worsening shortness of breath and 
vomiting.  An EKG showed a normal sinus rate with some 
nonspecific, non-acute, lateral sinus tachycardia changes.  A 
chest X-ray study showed plate-like atelectasis of the right 
upper and lower lung and mild cardiomegaly.  His admitting 
diagnoses were congestive heart failure, hypoxemia, and 
history of diabetes mellitus and hypokalemia.  

A consultation report dated September 8, 1996, reveals that 
the veteran had a significant history of hypertension and two 
prior strokes. The most recent in May 1995 had produced 
significant dysarthria and some worsening of his left 
hemiparesis. He had retained chronic dysarthria and chronic 
dysphagia. The veteran's spouse reported that the apparently 
had subtle stroke or TIA symptoms, primarliy when his speech 
had become more slurred and hard to interpret. His most 
recent symptoms of speech deterioration may have been 
approximately one week before. The discharge summary on 
September 30, 1996, indicates that the veteran was thought to 
have had a non-Q wave infarct at the time of his admission, 
but later tests showed excellent left ventricular function 
with minimal septal hypokinesia.  Further, while he was 
clinically assessed to be in congestive heart failure, a 
chest X-ray study did not support this finding.  It became 
apparent that the veteran had developed aspiration pneumonia 
with worsening speech and swallowing problems probably due to 
further neurological damage.  CT scans of the veteran's brain 
revealed abnormalities consistent with a recent stroke with 
bulbar involvement.  The discharge diagnoses were aspiration 
pneumonia secondary to a recent stroke with bulbar 
involvement including speech and swallowing mechanism, non-Q 
wave infarct thought to be septal in location but with good 
remaining ejection fraction and no congestive heart failure 
on chest X-ray.  

A December 1996 admission examination report from Minnesota 
Veterans Home in Luverne, shows the history of the veteran's 
September 1996 admission and notes that he was admitted 
because of increased weakness and his wife's inability to 
take care of him at home.

Analysis

The threshold question to be answered with respect to this 
appeal is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a claim that is plausible, that is, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  If a claim is not 
well grounded, the appeal must fail with respect to it, and 
there is no duty to assist the veteran further in the 
development of facts pertinent to the claim.  Id.  After a 
careful review of the record, the Board finds that the claim 
for service connection for recurrent stroke with dysphagia 
and congestive heart failure under the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  

When any veteran suffers an injury or aggravation of an 
injury as a result of VA hospitalization, or medical or 
surgical treatment, and such injury or aggravation results in 
additional disability to or the death of the veteran, 
dependency and indemnity compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service connected. 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1998).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).  
The appellant is not required to show fault or negligence in 
medical treatment.  Brown v. Gardner, 115 S.Ct. 552 (1994).

In this case, the veteran contends that VA's treatment and 
misdiagnosis in September 1996 contributed to the 
deterioration of his health and to his inability to eat or 
drink orally or to walk.  He believes that VA failed to 
detect that he had suffered a recent stroke and was in 
congestive heart failure with pneumonia.  Significantly, 
however, the veteran has not presented any competent medical 
evidence showing that his heart attack and deteriorated 
health was the result of VA's treatment in September 1996.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (A medical 
opinion that the veteran had the disease at the time of the 
VA examination or medical treatment, or that good medical 
practice would have disclosed it, would be the sine qua non 
of a well-grounded claim). Data recorded for clinical 
purposes during the veteran's September 1996 hospitalization 
set forth a preexisting history of strokes and residual 
dysarthria, dysphagia and other residuals. Records of this 
hospitalization in no way suggest that any recent increased 
symptomatology experienced by the veteran was the consequence 
of VA treatment or the lack thereof. While the veteran is 
competent to provide evidence of symptoms he experiences, he 
is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Where a determinative issue involves medical causation or a 
medical diagnosis, is the result of VA treatment or VA 
failure to treat and is the proximate cause of the veteran's 
disability or aggravated the veteran's disability, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the initial September 7, 1996, private hospital 
admission record indicated that the veteran had congestive 
heart failure, a later X-ray study ruled out this diagnosis.  
Moreover, without competent evidence supporting a nexus 
between VA's treatment and the deterioration of the veteran's 
health, the benefit sought on appeal must be denied.  
Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993) (Compensation 
is to be awarded for an increase in disability that is the 
result of action by VA, and not from a coincidental event.)  
Accordingly, the Board finds that the veteran's claim of 
entitlement to compensation for recurrent stroke with 
dysphagia and congestive heart failure, pursuant to the 
provisions of 38 U.S.C.A. § 1151, is not well-grounded.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether his claim is well grounded would be 
pointless, and in light of the law cited above, would not 
result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

ORDER

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for recurrent stroke with 
dysphagia and congestive heart failure, having been found not 
to be well grounded, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




